Citation Nr: 1312050	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.

This matter came to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 100 percent rating for bronchial asthma with emphysema, effective September 19, 2000.  

In a January 2009 decision, the Board denied the Veteran's appeal for an effective date prior to September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued an Order which granted a joint motion of the parties for remand, and to vacate the Board's January 2009 decision.

In March 2010 and August 2011, this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As detailed in the August 2011 Board Remand, the Veteran's representative has asserted that the Veteran's appeal should also encompass an appeal for a rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  

The Veteran's representative argues that VA medical records dated as early as 1982 should be construed as informal claims for an increased rating.  Thus, it is argued, the issue of a rating greater than 30 percent should be considered on appeal.  

To date, however, the RO has not addressed this aspect of the Veteran's appeal.  The June 2012 supplemental statement of the case only addressed an effective date prior to September 19, 2000, for the grant of a 100 percent rating for bronchial asthma with emphysema.  

In June 2012, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, pertaining to Dr. R.G. and Dr. A.P.  The Veteran stated that one doctor was deceased but he did not identify which one.  An attempt should be made to obtain the Veteran's treatment records from these identified physicians.  38 C.F.R. § 3.159(c)(1) (2012).

In a June 2012 statement, the Veteran indicated that he was attempting to obtain treatment records from Long Beach Community Hospital; to date, such records have not been received.  Upon obtaining an appropriate release from the Veteran, an attempt should be made to obtain the Veteran's treatment records from Long Beach Community Hospital dated from May 13, 1981, to September 19, 2000.  Id.

In October 2012, the Veteran submitted a lay statement from M.M. in support of his claim.  This statement should be considered in readjudicating the Veteran's effective date claim.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Per the VA Form 21-4142 received from the Veteran in June 2012,  request the Veteran's treatment records from Dr. R.G. dated from 1984 to 1992, and from Dr. A.P. dated from 1983 to 1995.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining an appropriate release from the Veteran, request his treatment records from Long Beach Community Hospital dated from May 13, 1981, to September 19, 2000.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above actions have been accomplished, the RO/AMC should readjudicate entitlement to an effective date earlier than September 19, 2000, for the grant of a 100 percent disability rating for bronchial asthma with emphysema, to include consideration of the lay statement received from M.M.  The RO/AMC should also consider the issue of a rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


